Petition for Writ of Mandamus Denied and Opinion filed September 17, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00581-CV



               IN RE DARRELL TRACEY JOHNSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 2
                            Harris County, Texas
                        Trial Court Cause No. 1156748

                         MEMORANDUM OPINION

      On Saturday, August 22, 2020, relator Darrell Tracey Johnson filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Jim F. Kovach, presiding judge of the County Civil Court at Law No. 2
of Harris County, to vacate his order authorizing issuance of a writ of possession.
On September 4, 2020, the real parties in interest, Donald Guillory, Kitty Guillory,
and Double RCG, LLL, filed a response.
      Ordinarily, to be entitled to a writ of mandamus, a relator must show that the
trial court clearly abused its discretion, and that the relator lacks an adequate
remedy by appeal. In re C.J.C., 603 S.W.3d 804, 810-11 (Tex. 2020) (orig.
proceeding); In re Turner, 591 S.W.3d 121, 124 (Tex. 2019) (orig. proceeding).
Relator has neither alleged nor shown that his request for mandamus relief falls
within any exception to the general rule. Relator has an adequate remedy by
appeal. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 786
(Tex. 2006).

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Hassan and Poissant.




                                         2